MEMORANDUM***
The record doesn’t compel a finding of past persecution or a well-founded fear of future persecution. See 8 C.F.R. § 1208.13(b). There was no evidence that petitioner was fired or that petitioner’s father’s death occurred “on account of ... religion.” 8 U.S.C. § 1101(a)(42)(A). The treatment petitioner’s children received at school does not amount to persecution, which is “an extreme concept, marked by the infliction of suffering or harm ... in a way regarded as offensive.” Li v. Ashcroft, 356 F.3d 1153, 1158 (9th Cir.2004) (en banc) (ellipsis in original) (internal quotation marks omitted). The IJ therefore properly denied petitioner asylum. Consequently, petitioner is also necessarily ineligible for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.